Citation Nr: 1111612	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative joint disease of the lumbar spine (low back disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In the Veteran's statement, received in July 2009, he indicated that he desired a hearing at the RO before a Decision Review Officer (DRO).  A hearing was scheduled to be held in October 2009, but the Veteran requested that the hearing be cancelled and he filed a substantive appeal to the Board.  Thus, the Veteran's appeal is ripe for adjudication upon the merits.

The  issues of entitlement to compensation under 38 U.S.C.A. § 1151 for high frequency hearing loss, tinnitus, memory loss, suicidal thoughts, extreme agitation, acquired psychiatric disorder, and profound sleep disturbance as caused by VA medical treatment at a VA clinic in Fort Worth, Texas, and the VA medical center in Bonham, Texas, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 2007, the RO denied service connection for a low back disability.  The Veteran was notified of that decision in a letter dated the next month, did not timely appeal, and that decision is now final.

2.  The evidence presented since the August 2007 denial action does not relate to an unestablished fact necessary to establish the claim, and does not, by itself or in connection with evidence previously assembled, raise a reasonable possibility of substantiating the claim of service connection for low back disability.
CONCLUSION OF LAW

New and material evidence has not been received, and the claim for service connection for low back disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating clams for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010).

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2008.  VA also has an obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim, and of the reasons for the previous denial (that the condition was not shown in service).  The letter informed the Veteran of the criteria for service connection, and told him that he had to submit new and material evidence to reopen his claim, including new and material evidence of a current disability, as well as medical evidence showing that the claimed condition was incurred in service.  He was informed what constituted new evidence and what constituted material evidence.  This essentially complies with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In an August 2007 decision, the RO denied, service connection for a low back disability.  The RO noted that the Veteran's service treatment records indicated treatment for a back strain.  The RO denied the claim as a back condition was not noted on separation examination.  Also of record were private treatment records noting that the Veteran underwent a left-sided laminectomy of L5-S1 in 1995, sustained a work-related injury to the low back in September 2004, and underwent a left-sided laminectomy and discectomy of L5-S1 in March 2006.  A VA examination was conducted in August 2007.  The examiner stated that it was more likely that the Veteran's current lumbar spine disability was due to aging, obesity, a genetic predisposition to degenerative disc disease, and a nonservice-connected accident in 2004.

The Veteran was notified of the decision the next month, but he did not appeal within one year of that notice and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

In November 2008, the Veteran petitioned to reopen his claim of service connection for low back disability.

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the August 2007 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of record are medical records pertaining to treatment of his low back disability in August 1995, noting that he complained of back pain three weeks previously.  The medical record does not link the low back disability to service almost 30 years ago.  Medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran also submitted copies of his inservice treatment for a low back condition.  This medical evidence is a copy of medical records considered in the final RO decision, and is therefore, not new.  

The Veteran's assertions that he currently suffers low back disability due to an inservice back injury as noted in his service treatment records are cumulative of previous assertions and are, therefore, not new.

Based on the foregoing, the Board concludes that the Veteran has not submitted new and material evidence and reopening his claim for service connection for low back disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The Veteran's application to reopen a previously denied claim of service connection for low back disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


